     Case 3:20-cv-00290-MMD-CLB Document 9 Filed 06/04/20 Page 1 of 2



1
2
3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5     JASON A. MAHE,                                         Case No. 3:20-cv-00290-MMD-CLB
6                                             Plaintiff,                    ORDER
7            v.
8     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
9
                                         Defendants.
10
11          On June 2, 2020, the Court screened Plaintiff’s complaint, concluding that
12   Plaintiff’s allegations appeared to be very similar to allegations that Plaintiff made in a
13   previously filed case (3:20-cv-00261-MMD-CLB (“First Case”)). (ECF No. 7 at 5.) The
14   Court ordered Plaintiff to show cause why this action should not be dismissed as
15   duplicative of the First Case. (Id.) Alternatively, the Court gave Plaintiff the option of filing
16   a motion to voluntarily dismiss this action if Plaintiff agreed that this action was duplicative
17   of the First Case. (Id.)
18          Plaintiff has now filed a motion for voluntary dismissal. (ECF No. 8.) Under Federal
19   Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court order by
20   filing “a notice of dismissal before the opposing party serves either an answer or a motion
21   for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The Court grants Plaintiff’s motion
22   to voluntarily dismiss this action because no responsive pleading has been filed in this
23   case. As such, the Court dismisses this action without prejudice.
24          In his motion for voluntarily dismissal, Plaintiff also referenced Federal Rule of Civil
25   procedure 42. (ECF No. 8 at 1.) Federal Rule of Civil procedure 42 allows the Court to
26   consolidate actions involving “a common question of law or fact.” Fed. R. Civ. P. 42(a).
27   For Plaintiff’s benefit, the Court notes that the two actions are not being consolidated.
28   Rather, this action is being dismissed in its entirety, and Plaintiff is proceeding with his
     Case 3:20-cv-00290-MMD-CLB Document 9 Filed 06/04/20 Page 2 of 2



1    claims in the First Case.
2            Finally, Plaintiff requested that the Court return documents and exhibits that he
3    filed in this case so that he can file them in the First Case. The Court will direct the Clerk
4    of Court to send Plaintiff courtesy copies of his filings.
5            It is therefore ordered that the motion for voluntary dismissal (ECF No. 8) is
6    granted.
7            Is if further ordered that the Clerk of Court send Plaintiff a courtesy copy of his
8    complaint (ECF No. 1-1), exhibits (ECF No. 1-2), motion for appointment of counsel (ECF
9    No. 4), notice (ECF No. 5), and affidavit (ECF No. 6).
10           It is further ordered that Plaintiff’s motion for appointment of counsel (ECF No. 4)
11   is denied as moot.
12           It is further ordered that this action is dismissed in its entirety without prejudice.
13           The Clerk of the Court is directed to enter judgment accordingly and close this
14   case.
15           DATED THIS 4th day of June 2020.
16
17
                                                  MIRANDA M. DU
18                                                CHIEF UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28



                                                   -2-
